Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 130-142 are pending.
	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 12, 2021, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 130-142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (WO2012/107498) and in view of Rienhoff et al (US 2016/0237043 with a effective filing date of 02/12/2015) both are of record.

Baker teaches that Myeloproliferative disorders include Philadelphia chromosome positive and Philadelphia chromosome negative categories. Clinically, Philadelphia chromosome positive myeloproliferative disorder typically is manifested as chronic myelogenous leukemia whereas the major Philadelphia chromosome negative myeloproliferative disorders are essential thrombocythemia, polycythemia vera, and myelofibrosis. Often these myeloproliferative disorders evolve in cancer e.g., leukemia with the administration of LSD1 inhibitor (page 1 and ).  Baker teaches that the subject is human (claim 72).  Baker teaches that the discovery of the JAK2 V617F mutation in 2005 provided some evidence to suggest a common pathogenesis for the Philadelphia Chromosome negative myeloproliferative disorders (page 1).  Baker teaches that it has been unexpectedly found that inhibitors of LSD1 reduce platelets (or other blood cells) in mammals and are therefore useful to treat or prevent Philadelphia chromosome negative myeloproliferation or a disease caused by Philadelphia chromosome negative myeloproliferation. This finding is unexpected since inhibitors of LSD1 appear to reduce platelets levels (or other blood cells) in mammals selectively. It was found by the inventors that LSD1 inhibitors, selective LSD1 inhibitors, and dual inhibitors of LSD1 and MAO-B can be given to mammals at doses that are tolerated and cause a reduction in platelets, as also demonstrated in Example 5. Thus, the inventors have shown that LSD1 inhibitors inhibit platelet proliferation. This finding is significant since reduction of platelets is medically very important and current treatments have undesirable side-effects (page 2).
Baker does not disclose the specific LSD1 inhibitor.

Rienhoff teaches the following compound:

    PNG
    media_image1.png
    404
    595
    media_image1.png
    Greyscale
Claim 33 and 34
Rienhoff teaches that the salt is chosen from tosylate, sulfate, tartrate, oxalate, besylate, fumarate, citric, esylate and malate and the q is a integer chosen from 1 and 2 (claims 34).  Reinhoff teaches that a method of treatment of a KDM1A-mediated disease, wherein the disease is cancer (claims 49-50). Reinhoff teaches that X is tosylate and  q is 2 (claim 35-36).  Rienhoff teaches the treatment of various cancer and inflammatory disease (claims 50-54).
It would have been obvious to employ the compound of Rienhoff for reducing plasma levels of one or more inflammatory cytokines (e.g. interferon gamma, interleukin 6, tumor necrosis factor alpha, interleukin 8, 12, 12 and 17 and CXCL5) or reducing mutant allele burden in a subject.  One would have been motivated to employ the compound from Rienhoff because it is known that LSD1 is also known as KDM1A (as defined in the instant specification in paragraph 008) as is effective in the treatment of various types of cancer and inflammatory diseases as disclosed in Rienhoff (see claims 51-54) with a reasonable expectation of success absence evidence to the contrary.  Additionally, it would have been obvious that upon administering the compound to treat various types of cancer and inflammatory diseases would also reduce inflammatory cytokines and mutant allele burden with the same compound to treat a various type of cancers and inflammatory diseases (same patient population) with a reasonable expectation of success absence evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 130-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 9,790,195. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant specification and the ‘195 patent recited many of the same compounds. The difference is the use of the same compounds.  It would have been obvious to use the same compounds as recited in both the instant claims and ‘195 to treat granulocytic lineage in a subject. It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing nutant allele burden with the same administration of the compound to treat granulocytic lineage in a subject with a reasonable expectation of success. Thus, there is significant overlapping scopes of inventions.
Claims 130-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 9,981,922. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant specification and the ‘922 patent recited many of the same compounds. The difference is the use of the same compounds.  It would have been obvious to use the same compounds as recited in both the instant claims and ‘195 to treat granulocytic lineage in a subject.  It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing nutant allele burden with the same administration of the compound to treat granulocytic lineage in a subject with a reasonable expectation of success. Thus, there is significant overlapping scopes of inventions.


Claims 130-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,519,118. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant specification and the ‘118 patent recited many of the same compounds as well as the treatment of leukemia. It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing nutant allele burden with the same administration of the compound to treat granulocytic lineage in a subject with a reasonable expectation of success. Thus, there is significant overlapping scopes of inventions.
Claims 130-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,370,346. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant specification and the ‘346 patent recited many of the same compounds as well as the treatment of leukemia. It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing nutant allele burden with the same administration of the compound to treat granulocytic lineage in a subject with a reasonable expectation of success. Thus, there is significant overlapping scopes of inventions.
Claims 130-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,882,835. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant specification and the ‘835 patent recite the same compound as well as the method for achieving an effect in a patient. It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing mutant allele burden with the same administration of the compound for achieving an effect in a subject with a reasonable expectation of success. Thus, there is significant overlapping scopes of inventions.

Claims 130-142 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61-64 of copending Application No. 16/445,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘768 application recited significant overlapping recitation of compounds as well as the treatment of red cells with a reasonable expectation of success. It would have been obvious that upon administering the compounds would reduce plasma levels of one or more inflammatory or reducing nutant allele burden with the same administration of the compound to treat granulocytic lineage in a subject with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Claims 130-142 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627